DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 7/15/2022. Claims 1 and 3-12 are pending in the application. Claims 1 and 4 were amended, claim 2 was canceled and new claims 9-12 were added.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 and 3 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The product by process claim recites a fermented milk product produced by fermentation of raw material milk . This judicial exception is not integrated into a practical application because fermented milk is known to be produced by natural fermentation . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because occurrence of claimed conditions in lactose degradation in nature in the presence of Lactobacillus bulgaricus or Streptococcus thermophiles is not precluded. 
	An excerpt from “Dairy Science and Technology” ebook H. Douglas Goff, H. Douglas Goff; Arthur Hill; and Mary Ann Ferrer, 17 : “Microorganisms in Milk” :
“Milk is sterile at secretion in the udder but is contaminated by bacteria even before it leaves the udder. Except in the case of mastisis, the bacteria at this point are harmless and few in number. Further infection of the milk by microorganisms can take place during milking, handling, storage, and other pre-processing activities.
Lactic acid bacteria:
this group of bacteria are able to ferment lactose to lactic acid. They are normally present in the milk and are also used as starter cultures in the production of cultured dairy products such as yogurt. Note: many lactic acid bacteria have recently been reclassified; the older names will appear in brackets as you will still find the older names used for convenience sake in a lot of literature. Some examples in milk are:

lactococci
L. delbrueckii subsp. lactis (Streptococcus lactis )
Lactococcus lactis subsp. cremoris (Streptococcus cremoris )
lactobacilli
Lactobacillus casei
L.delbrueckii subsp. lactis (L. lactis )
L. delbrueckii subsp. bulgaricus
(Lactobacillus bulgaricus)
Leuconostoc “
 
	 The claimed product is therefore a product of nature and obtainable by natural fermentation.  Lactose degrading enzyme is produced by lactic acid bacteria (for example see attached reference Kilara ( Journal of Dairy Science Vol. 59, No. 12, 2031-2035)). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, 9 and 12 recites “lactose is degraded by lactase which is a food enzyme”. The scope of the claims is unclear. It is not known whether the reference to food enzyme is intended to indicate the origin of the lactase enzyme or its commercial grade. Lactase is generally defined as a lactose degrading enzyme
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 4-11 are rejected under 35 USC 103 as being unpatentable over Kawai et al. (US 2014/0057019 Al) .
Regarding claim 4, the open ended transitional phrase “comprising” in the claim does not preclude additional; steps. 
Regarding claims 4 and 6-12, Kawai discloses a method of making fermented milk by combined treatment of raw material milk with lactase and fermentation by cultures such as Lactobacillus bulgaricus and Streptococcus thermophiles [0047].  Kawai further discloses that lactase may be added before addition of a fermentation starter, or may be simultaneously with, or after addition of a fermentation starter, [0053] thereby rendering obvious lactase treatment before adding starter for fermentation.  The count of starter culture is an experimentally optimizable variable to obtain a fermented milk with desired properties and is therefore not inventive. The adjustment of degradation rate of lactose is experimentally optimizable to obtain desired properties in a product  under a given set of conditions based on the disclosure in the prior art by one of ordinary skill in the art, and is therefore not inventive.
Regarding claim 5, Kawai discloses a lactose degradation rate of greater than 65% to obtain a fermented milk with good flavor [0059] motivating one of ordinary skill in the art to apply a rate of 75% or more which overlaps the disclosed range.
Claims 4-12 are therefore prima facie obvious in view of the art.
Response to Arguments
	Claim amendments render the rejection of claim 4 under 35 USC 101 and 102/103 moot. However the claim as amended present new grounds for rejection.
Claims 1 and 3 do not meet the requirements of 35 USC 101. For these reasons, applicant’s arguments were not fully persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793